Bates, Judge,
delivered the opinion of the court.
One of the issues was whether the land had been cultivated in a husbandlike manner; and in respect to this issue it might have been very important to show the time when the agreement was made between the parties, and also the condition of the land when received by the defendant. The court therefore properly admitted the testimony in reference to these subjects.
The court properly refused the instruction asked by the plaintiff, that by the pleadings it was admitted that the de*524fendant raised as much as twenty-five hundred bushels of corn. The allegation of the petition is that the defendant did not raise more than, to-wit, twenty-five hundred bushels. The plaintiff evidently did not mean to be bound to a particular, definite amount, and cannot claim that the defendant should answer the allegation .as specifying a definite amount. The denial by the defendant is a negative pregnant, but is a sufficient denial of so indefinite an allegation. The allegation and denial together amount to just nothing.
No error is perceived in the instructions given, and they put the case fairly to the jury.
Judgment affirmed.
Judges Bay and Dryden concur.